Written notice of a motion for a new trial given on 1st December, to be made on the 19th, held suficient, though the motion -was made on the 12th December.This cause was tried at Sunbury last October assizes, and a verdict passed for the defendant. Written notice of an intended motion for a new trial, was given by the plaintiff’s attorney on the 1st December instant, to be made on the 19fch instant, supposing that to be the first day of the term. The motion was made on the 12th December, the first day of the term.The notice was excepted to, but the court ruled it to be sufficient. The object of the 14th rule was that the adverse party *156should not be surprized by a motion for a new trial Here above ten days notice was given . before the commencement of the term. The motion was barely made on the 12th to be within the four days.